DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This is a first action on the merits for this continuous application filed on 02/23/21
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steinman et al. (US 4,901,194).
Regarding claim 12, Steinman et al. discloses a method (col.1, lines 12-16, col.6, lines 37-44, and col.16, lines 28-35) of inactivation of viable microorganisms, the method comprising:
Inactivating viable microorganisms in a predetermined volume (col.7, lines 23-26) by:
Installing a plurality of ceiling (Fig.1:13; col.7, lines 4-8) mounted direct current (DC) or alternating current (AC), bipolar or steady-state, ion emitter modules (col.6, lines 45-46) based on a geometry of the predetermined volume (col.7, lines 22-25), wherein the installing of the plurality of ceiling mounted ion emitter modules comprises arranging the plurality of ceiling mounted ion emitter modules to have a module density in the predetermined volume based on a plurality of target ion densities, each of the target ion densities corresponding to a different subvolume of the predetermined volume;
connecting the plurality of ceiling mounted ion emitter modules (col.6, lines 45-54) to a controller module; and
controlling, using the controller module, the plurality of ceiling mounted ion emitter modules to produce, a bipolar or steady-state nonthermal plasma (NTP), each of the ceiling mounted ion emitter modules comprising a high voltage power (col.7, lines 4-8) supply (HVPS).
Regarding claim 13, Steinman et al. discloses producing of the nonthermal plasma (col.6, lines 45-54) comprises controlling at least a portion of the plurality of ceiling mounted ion emitter modules to generate the nonthermal plasma in at least one of (col.9, lines 8-13) a pulsed DC mode, a steady-state DC mode, or an AC mode.
Regarding claim 14, Steinman et al. discloses installing of the plurality of ceiling mounted ion emitter modules (Fig.1:13; col.7, lines 4-8) comprises providing the ceiling mounted ion emitter modules with stainless steel shrouds to protect emitters of the ceiling mounted ion emitter modules (col.7, lines 1-63).
Regarding claim 15, Steinman et al. discloses producing of the nonthermal plasma comprises generating a nonthermal plasma having (col.9, lines 1-7) an alternating polarity.
Regarding claim 16, Steinman et al. discloses producing of the nonthermal plasma comprises generating the nonthermal plasma at different plasma densities using different ones of the plurality of ceiling mounted ion emitter modules (col.7, lines 42-63).
Regarding claim 17, Steinman et al. discloses the producing of the nonthermal plasma further comprises causing the nonthermal plasma to traverse the predetermined volume (col.7, lines 22-25).
Regarding claim 18, Steinman et al. discloses the producing of the nonthermal plasma comprises deactivating (complete removal of particles; col.16, lines 33-35) of bacteria, spores, fungi, and viruses present in the predetermined space in at least respective threshold fractions of the bacteria, spores, fungi, and viruses (col.16, lines 28-35).
Regarding claim 19, Steinman et al. discloses producing of the nonthermal plasma comprises producing a neutral net charge (col.5, lines 54-57).
Regarding claim 20, Steinman et al. discloses determining the target ion densities for the subvolumes based on one or more of particular sterilizations (col.7, lines 42-63), volumetric ion coverages, or area ion coverages of each of the subvolumes (col.7, line 24).
Regarding claim 21, Steinman et al. discloses determining the target ion densities for the subvolumes based on one or more of a volume of the predetermined volume, respective volumes of the subvolumes, an area of the predetermined volume, respective areas of the subvolumes (col.7, line 24), a height of the predetermined volume, heights of the predetermined subvolumes, an airflow rate of the predetermined volume (col.7, lines 1-63), respective airflow rates of the subvolumes, or ionization capacity of the ion emitter modules.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,925,985 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of claims 12-21 in this application and the scopes of claims 1-10 in the U.S. Patent No. 10,925,985 B2 are the same, but worded differently.
Conclusion
The prior art Richie, Jr. (US 8,861B2) and Robert (US 2016/0051713 A1) made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONZER R CHORBAJI whose telephone number is (571)272-1271.  The examiner can normally be reached on M-F 5:30-12:00 and 6:00-9:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill J Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONZER R CHORBAJI/Primary Examiner, Art Unit 1798